DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed July 28, 2021.  Claims 1-18 are currently pending.  Claims 1 and 10 are the independent claims.
The instant application is a continuation of application no. 16081507 abandoned December 1, 2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Benchmarking Agricultural Field Specific Growing Practices Based on Weighted Contribution of Sustainability Categories.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 10, the claims are directed to the abstract idea of benchmarking (human activity). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, benchmarking (human activity) (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to benchmarking a determined overall sustainability score for at least one or more sustainability categories associated with sustainable agricultural crop growing practices, wherein benchmarking (human activity) is a fundamental economic practice.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “determining”, “determining”, “determining” and “outputting” recite functions of the benchmarking (human activity) are also directed to an abstract idea.  The steps of determining an overall sustainability score, determining a benchmark score and determining a comparison value are also directed to an abstract idea because they are mathematical concepts/operations.  The intended purpose of independent claims 1 and 10 appears to benchmark the sustainability of agricultural crop growing practices (plans, operations, activities, strategies, policies, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the additional limitations of generic computer elements: computing device, memory, and processor.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  computing device, memory, and processor.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification (Figures 1-4).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's benchmarking (human activity) in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), Claims 1-18 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited computing device, memory, and processor the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining an overall sustainability score, determining a benchmark score, and determining a comparison value all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computing device, memory, and processor nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving data associated with a plan for growing an agricultural product is directed to insignificant pre-solution activity (i.e. data gathering).  The step of outputting an indicator is directed to insignificant post solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic computing device, memory, and processor are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor/computing device merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving and outputting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9 and 11-18, the claims are directed to the abstract idea of benchmarking (human activity) and merely further limit the abstract idea claimed in independent claims 1 and 10.  
Claims 2 and 11 further limits the abstract idea by determining an overall score for each of a plurality of indicators and determining a benchmark level for each respective indicator (mathematical concept, a more detailed abstract idea remains an abstract idea).  Claims 3 and 12 further limit the abstract idea by applying a weighting factor to each determined indicator level and applying a weighting factor to each benchmark to determine relative contribution (mathematical concept, a more detailed abstract idea remains an abstract idea).  Claims 4 and 13 further limits the abstract idea by outputting an additional indicator when the comparison value is below a threshold (a more detailed abstract idea remains an abstract idea).  Claims 5 and 14 further limit the abstract idea by receiving updated/change/deleted data and re-performing the determining steps (mathematical concept, a more detailed abstract idea remains an abstract idea).  Claims 6 and 15 further limit the abstract idea wherein at least one of the sustainability categories comprises a plurality of sustainability categories (a more detailed abstract idea remains an abstract idea).  Claims 7 and 16 further limit the abstract idea by limiting the by receiving predictive indicative of a change to a plan prior to seeding the field (a more detailed abstract idea remains an abstract idea).  Claims 8 and 17 further limit the abstract idea by receiving actual data of a change to a practice (a more detailed abstract idea remains an abstract idea).  Claims 9 and 18 further limit the abstract idea by limiting the sustainability category to be at least one of soil management, or emissions or bio-diversity or resources or society (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-18, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figures 1-4). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available (Figures 1-4).  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (Figure 1).   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.






2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1 and 10, the claims recite “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining benchmark scores for sustainability categories or determining a benchmark score for sustainable categories associated with accepted sustainable growing practices or determining a benchmark level as a function of a crop, the location of the field and the sustainability category much alone “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While specification Paragraphs 10 and 13 tangentially mentions determining a benchmark score/level is indicative of a ‘sustainability category’ and that the level/score is a ‘function’ of the crop, field location and the sustainability category this high-level description of a function and/or the basis for a benchmark level is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 167 discloses that the computing system uses a benchmark data based to determine a benchmark level for each sustainability category including the use of weights and that the level is determined at least in part as a ‘function’ of growing practice data, overall sustainability score for a sustainability category, crop and field location this Paragraph does not disclose HOW to determine the benchmark level as a function of crop, field location and/or growing practices much alone “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” as claimed.
Similarly Specification Paragraph 200 discloses that a benchmark score is determined by applying relative contribution weights to the benchmark level for sustainability categories.  This Paragraph, like the remainder of Applicant’s disclosure, does not disclose HOW to determine the benchmark level as a function of crop, field location and growing practices much alone “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of this Paragraph does not disclose HOW to determine the benchmark level as a function of crop, field location and/or growing practices much alone “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” as claimed nor the claimed embodiment as a whole.
There are entirely too many crops that can be planted, a nearly inexhaustible number of agricultural practices that can be utilized, an infinite number of crop/field locations to be considered and  too many sustainability ‘categories” to be considered, none of which are disclosed, that could be used to “this Paragraph does not disclose HOW to determine the benchmark level as a function of crop, field location and/or growing practices much alone “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” – making the method unrepeatable and unpredictable for one skilled in the art.  
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine a benchmark level for any kind of crop for any kind of agricultural practices for any location much alone how to determine a this Paragraph does not disclose HOW to determine the benchmark level as a function of crop, field location and/or growing practices much alone HOW to determine a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of this Paragraph does not disclose HOW to determine the benchmark level as a function of crop, field location and/or growing practices much alone “determining, using the computing device, a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising determining, using the computing device, a benchmark level corresponding to the at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a function of the crop, the location of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a function of each determined indicator benchmark level” as claimed.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SAFA – Sustainability Assessment of Food and Agriculture Systems Guidelines 3.0 (2014) in view of  Ohnemus et al., U.S. Patent No. 20040249697.

Regarding Claims 1 and 10, SAFA discloses a method comprising:
Receiving data associated with a ‘plan’ for growing an agricultural crop (Step 1, Pages 25-34 – setting goals/objectives; data collection, Pages 46-48, 53; Figure on Page 51), the data indicative of at least one ‘practice’ associated with growing the agricultural product, the practice comprising at least ONE of irrigating field OR harvesting a crop OR applying at least one product to the field (e.g. fertilizer) OR the crop (e.g. grains) planted in the field (Environmental Integrity, Pages 108-142; Step 2 – contextualizing sub-theses/indicators, Pages 39, 40);
Determining an overall sustainability score for at least ONE sustainability category (e.g. dimensions, themes; Figures on Pages 69, 77 and 108; Figure 11) associated with sustainable growing practices comprising determine an overall level (value) for at least one indicator that is indicative of the sustainability category (Environmental Integrity – Pages 108-145), the indicator level being determined at least in part as a ‘function’ of the data indicative of the at least on practice associated with growing an agricultural crop, the overall sustainability score for the at least one sustainability category being a ‘function’ of each determined indicator level (practice indicators, Page 57; Figure on Page 58; Step 3 – Rating sub-themes/themes, Pages 61-67);
Determining a benchmark score for the at least one sustainability category, the benchmark score being associated with accepted sustainable growing practices, the step of determining the benchmark score comprising using the benchmark level corresponding to at least one indicator that is indicative of the sustainability category, the benchmark level of the at least one indicator being determined at least in part as a ‘function’ of the crop, the location (e.g. region) of the field in which the crop is planted and the sustainability category, the benchmark score for the at least one sustainability category being a ‘function’ of each determined indicator benchmark level (Step 3 – selecting indicators and rating thresholds, Pages 55-58; Determinating thresholds Pages 59-60; Table 5, Page 64); 
Determining a comparison value of the determined overall sustainability score for at least one sustainability category to the benchmark score for the at least one sustainability category (Step 3 – selecting indicators and rating thresholds, Pages 55-58; Determinating thresholds Pages 59-60); and
Outputting an indicator whether the comparison value is below a predetermined minimum threshold comparison value to indicate whether the ‘plan’ for growing an agricultural crop meets acceptable sustainable growing practices (Step 4 – Reporting, Pages 68-71).

    PNG
    media_image1.png
    632
    822
    media_image1.png
    Greyscale

Figure 1 Table 5, Page 64

    PNG
    media_image2.png
    174
    553
    media_image2.png
    Greyscale

Figure 2  Page 65, figure

    PNG
    media_image3.png
    654
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    237
    596
    media_image4.png
    Greyscale

Figure 3:  Page 108, Figure

While SAFA discloses the use of computers SAFA does not disclose a computing device, processor or memory for performing the method steps as claimed.

Ohnemus, from the same field of sustainability benchmarking, discloses a system and method comprising a computing device, processor and memory storing instructions for determining sustainability scores (Figures 2-4).

It would have been obvious to one skilled in the art that the method of SAFA would have benefited from being performed by a computing device/processor in view of the disclosure of Ohnermus, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Further it would have been obvious to automate a manual method In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Regarding Claims 2 and 11, SAFA discloses a method wherein the step of determining an overall sustainability score for the at least one sustainability category comprises determining an overall level for each of a plurality of indicators, each indicator being indicative of a respective sustainability category, each indicator level being determined at least in part as a function of the data indicative of the at least one practice associated with growing an agricultural crop and of the sustainability category to which the indicator is associated (Environmental Integrity – Pages 108-145; Pages 67, 77; Figure 11), the overall sustainability score for the at least one sustainability category being an aggregate of the indicator levels respectively determined for the indicators associated with the sustainability category to which the indicators are associated (Rating at theme level – Page 66 – Paragraph 1; Bullet 1; Visualization, Last Paragraph, Page 68; aggregation - Page 215), the step of determining a benchmark score for the at least one sustainability category comprising determining a benchmark level corresponding to each respective indicator associated with the at least one sustainability category, the benchmark score for the at least one sustainability category being an aggregate of the benchmark levels respectively determined for the indicators associated with the sustainability category to which the indicators are associated (practice indicators, Page 57; Figure on Page 58; Step 3 – Rating sub-themes/themes, Pages 61-67).

Regarding Claims 3 and 12, SAFA discloses a method wherein the step of determining an overall sustainability score for the at least one sustainability category comprises applying a weighting factor (e.g. weight, points) to each determined indicator level to determine a relative contribution of each indicator level to the overall sustainability score of the respective sustainability category, the overall sustainability score being the aggregate of the relative contributions of each indicator level, the step of determining a benchmark score for the at least one sustainability category comprising applying a weighting factor to each determined benchmark level to determine a relative contribution of each benchmark level to the benchmark score of the respective sustainability category, the benchmark score being an aggregate of the relative contributions of each benchmark level (Indicator weighting, Last Paragraph, Page 59; Pages 60-62; Table 5, Page 64; Pages 64-66; First Table, Last Row, Page 215).

Regarding Claims 4 and 13, SAFA discloses a method further comprising when the comparison is below a predetermined minimum threshold comparison value outputting an additional indicator to indicate which indicator level or indicator levels are responsible for the low overall score for the respective sustainability category (e.g. yellow/red color/lights; Last Paragraph, Page 60; Pages 61, 65; Last Paragraph, Page 68).

Regarding Claims 6 and 15, SAFA discloses a method wherein the at least one sustainability category comprises a plurality of sustainability categories (Figure 10,  11; Figure on Page 77).

Regarding Claim 9 and 18, SAFA discloses a method wherein the at least one sustainability category is selection (Figure on Page 77) from the group comprising (i.e. at least ONE of):  soil management (Page 123) or emissions (Page 108) or bio-diversity (Page 126) OR economy (Page 146) or resources (Page 116) or society (Page 176).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klavins, U.S. Patent No. 10242369 discloses a system and method for determining a sustainability rating for agricultural entities (producer, farmer, sales, processor, etc.).
Dias et al., U.S. Patent Publication No. 20050021389, discloses a system and method for determining an environmental/ecological score for business units.
Hirvi et al., U.S. Patent No. 20110313666, discloses a method for monitoring and comparing crop environmental impact index/factors between different farmers/seasons (Paragraph 48).
Johnson, U.S. Patent No. 9113590, discloses a system and method for scoring agricultural practices using a category weighted contribution of crop management factors and generating an overall crop score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Eric Stamber can be reached on (571) 272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3683